Citation Nr: 1818356	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for residuals of a left knee injury.  The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO in January 2018.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidence has been added to the record since the March 2014 statement of the case.  This evidence includes medical evidence pertaining to the left knee dated in November 2016 and May 2014.  The evidence dated in 2016 shows that the Veteran had significant loss of articular cartilage of the lateral compartments.  The service treatment records show that the Veteran complained of pain to the lateral side of his left knee in October 1967.  The Veteran has stated that he has continued to experience left knee pain since service.  A medical opinion provided in May 2011 notes that the Veteran's left knee disability was not related to service because he had a post-service knee injury after service and two surgeries.  The examiner, however, did not review the evidence showing what appears to be significant loss of cartilage in the same lateral part of the knee where he had the injury in 1967.  A May 2014 private orthopedic record notes that given that the Veteran stated that medial pain started at that time [in service] it was possible that a meniscus injury occurred at that time, which could have led to earlier onset degenerative joint disease.  However, the clinician indicated that the service treatment record did not support this, as it noted lateral pain.

A supplemental medical opinion is warranted with review of the medical evidence dated in May 2014 and the November 2016 surgery records showing a left knee replacement after findings of loss of cartilage in the left lateral compartment.

The Veteran also testified that he had sought treatment for his knee in the 1970s but had been unable to get the records.  VA should make additional efforts to obtain these records on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the left knee from the VAMC in Los Angeles, if applicable.  

2.  Ask the Veteran to identify any pertinent private treatment he has received pertaining to the left knee including the treatment from 1970 to 1993.  Make reasonable efforts to obtain any relevant evidence identified by the Veteran, and notify him of any negative responses and what further steps VA will make regarding his claim.

3.   Thereafter, return the Veteran's file to the examiner who provided the opinion in May 2011, if available.  If the examiner is unavailable, the file should be reviewed by another suitable clinician.  The VBMS file should be made available to and reviewed by the examiner.  

The examiner should review the May 2014 private treatment record and medical opinion, and November 2016 knee replacement surgery record, noting significant loss of cartilage in the same lateral part of the knee, where he had the injury in 1967; in addition to the Veteran's competent complaints of left knee pain since service.

The examiner should then state whether it is at least as likely as not (50 percent probability or greater) that his current left knee disabilities were incurred in or caused by service; or had their clinical onset during active service or are related to any in-service disease, event, or injury, including the left knee injury in October 1967.

The Veteran's competent complaints of left knee pain since his military service must be considered in formulating opinion.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




